UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1701


JAMAL A. AZEEZ,

                     Plaintiff - Appellant,

              v.

POLICE OFFICER CEDRIC ROBERTSON; BRUCE LAZENBY; KRISTEN
KELLER,

                     Defendants - Appellees.



Appeal from the United States District Court for the Southern District of West Virginia, at
Beckley. Frank W. Volk, District Judge. (5:20-cv-00384)


Submitted: April 14, 2022                                         Decided: April 27, 2022


Before THACKER, HARRIS, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jamal A. Azeez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jamal A. Azeez appeals the district court’s order accepting the recommendation of

the magistrate judge and dismissing his civil complaint. We have reviewed the record and

find no reversible error. Accordingly, we grant Azeez’s motion to supplement his informal

brief and affirm for the reasons stated by the district court. Azeez v. Robertson, No. 5:20-

cv-00384 (S.D.W. Va. June 1, 2021). We deny Azeez’s motion to review and dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2